Title: To James Madison from James Simpson, 27 July 1802 (Abstract)
From: Simpson, James
To: Madison, James


27 July 1802, Tangier. No. 46. Acknowledges JM’s letter of 30 [20] Apr., received from Captain Campbell of the Adams, and reports that he “landed here last Night” under a flag of truce to “more speedily and effectualy” make the communications JM charged him with for the emperor of Morocco. The governor is absent in Tetuàn, “whither I shall follow him tomorrow, and after the necessary interview send a Messenger with an Address to His Majesty on the subjects you have directed.” The frigate at Larache “lays quite ready for Sea,” and its commander “left this place on Sunday, fully authorized to capture American Vessels”; has informed Commodore Morris “& entreated of him to employ the Adams in preventing her puting to Sea.” Adds that the “Armament of the Emperor” is aimed not only at Americans but at “all other Nations, who have not actualy Consuls resident with him.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). 2 pp.; marked “duplicate.” Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:211. Jefferson communicated a brief extract to Congress with his annual message on 15 Dec. 1802 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:467).



   
   A full transcription of this document has been added to the digital edition.

